NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                              _______________________

                                    No. 19-3155
                              _______________________

                         UNITED STATES OF AMERICA

                                           v.

                                LE'QUAN REGISTE,
                                          Appellant

                             _______________________

                          On Appeal from the District Court
                                  of the Virgin Islands
                         District Court No. 3-18-cr-00041-001
                              Honorable Curtis V. Gomez
                           __________________________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                December 11, 2020

        Before: SMITH, Chief Judge, CHAGARES and MATEY, Circuit Judges

                              (Filed: December 11, 2020)

                            __________________________

                                     OPINION*
                            __________________________

*
 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
SMITH, Chief Judge.

       After the District Court denied Le’Quan Registe’s motion to suppress drugs and a

firearm seized from his vehicle, a jury found Registe guilty of possession with the intent to

distribute marijuana in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(D), and not guilty of

possession of a firearm in furtherance of a drug trafficking offense under 18 U.S.C. §

924(c)(1)(A).    The District Court sentenced Registe to, inter alia, six months of

imprisonment and a three-year term of supervised release. Registe timely filed this appeal,

challenging the District Court’s denial of his motion to suppress.1 For the reasons that

follow, we will affirm.

       A suppression hearing established that at approximately 10:15 p.m. on May 18,

2018, Registe was in his parked car near a bar. Law enforcement personnel were also near

the bar investigating a report that people were smoking marijuana around several

businesses. Officer Ecedro Lindquist of the Virgin Islands Police Department approached

Registe’s car, which had heavily tinted windows. After shining his flashlight in the vehicle,

Officer Lindquist saw an empty firearm holster on the rear passenger seat. Registe was in

the driver’s seat holding what appeared to be a marijuana cigarette. Detective Richard

Velazquez of the Virgin Islands Police Department, who approached Registe’s car on the

passenger side, also observed Registe in the driver’s seat with what Velazquez believed



1
 The District Court exercised jurisdiction under 18 U.S.C. § 3231 and 48 U.S.C. § 1612(a).
We have jurisdiction under 28 U.S.C. § 1291. We apply clear error review to the District
Court’s factual findings and exercise plenary review over questions of law. Ornelas v.
United States, 517 U.S. 690, 699 (1996).
                                             2
was a marijuana cigarette and the empty holster on the rear seat. Because they were in a

high-crime area, Officer Lindquist and Detective Velazquez knocked on Registe’s window

intending to speak with him about whether he had a firearm in the car or a permit to carry

one. Registe tried to drive away, but his path was blocked by moving traffic and Officer

Lindquist continued to knock on Registe’s car window. Registe again attempted to leave

the area, but traffic again blocked his egress. Registe then parked his car and exited the

vehicle.

       Exactly what followed is in dispute. The District Court found that Officer Lindquist

smelled marijuana as Registe exited his car, and that Detective Velazquez could not

determine whether Registe had a weapon in his hand as he exited the car. The officers’

attempt to conduct a pat-down met resistance, which led to Registe’s being handcuffed.

The pat-down search yielded neither contraband nor weapons, but Officer Lindquist did

retrieve a key to the car. Believing he had probable cause, Officer Lindquist searched the

vehicle for contraband. In doing so, he found a Glock handgun in the glove compartment,

a backpack containing marijuana in sandwich bags, and cash.

       Facing federal drug and firearm charges, Registe moved to suppress the contraband

seized from his car. The District Court denied the motion, concluding that the initial

decision to approach Registe’s car was a permissible Terry stop. See Terry v. Ohio, 392

U.S. 1, 30 (1968). The District Court also concluded that, when Registe exited his car and

Officer Lindquist smelled marijuana coming from the car, the totality of the circumstances

established probable cause that Registe had violated 21 U.S.C. § 844(a) (making simple

possession of a controlled substance unlawful). See United States v. Ramos, 443 F.3d 304,
                                            3
308 (3d Cir. 2006) (“It is well settled that the smell of marijuana alone, if articulable and

particularized, may establish not merely reasonable suspicion, but probable cause”). The

District Court concluded, therefore, that the ensuing search of Registe’s car was

constitutionally permissible.

       Before us, Registe contends that the District Court erred in determining that Officer

Lindquist and Detective Velazquez had reasonable suspicion for conducting the initial

Terry stop. Given the totality of the circumstances as articulated by the District Court, we

agree that Officer Lindquist and Detective Velazquez had an objective basis for suspecting

that “criminal activity may be afoot” and that “the person[] with whom [they were] dealing

may be armed and presently dangerous.” Terry, 392 U.S. at 30; see also United States v.

Cortez, 449 U.S. 411, 417-18 (1981).

       Registe also challenges the District Court’s determination that there was probable

cause to search. In Registe’s view, the District Judge “misheard the testimony” and

“erroneously found the officer smelled the odor of marijuana.” Appellant’s Br. 6. A review

of the transcript belies Registe’s contention and highlights that Officer Lindquist’s

testimony, though initially confusing, was clarified by the District Judge’s own questioning

regarding the smell of marijuana.      Indeed, the District Judge rejected the defense’s

argument that the smell of marijuana was not coming from the car, explaining that his own

examination of Officer Lindquist “made it clear that the odor of marijuana was evident

upon [Registe’s] exit from the vehicle.” A156. Because our case law recognizes that the

smell of marijuana can provide probable cause, see Ramos, 443 F.3d at 308, and because

the District Court coupled the marijuana odor with Lindquist’s observation of what
                                             4
appeared to be a marijuana cigarette, we conclude that the District Court did not err in its

probable cause determination. 2 In light of this determination, we also agree with the

District Court that the subsequent search of the vehicle for contraband was constitutionally

permissible. Thornton v. United States, 541 U.S. 615, 623 (2004); United States v. Burton,

288 F.3d 91, 100-101 (3d Cir. 2002).

       Accordingly, we will affirm the judgment of the District Court.




2
  Registe also argues that our precedent in Ramos, 443 F.3d at 308, establishing that the
odor of marijuana can provide probable cause, is “no longer applicable as use of small
amounts of marijuana is no longer a criminal infraction in the Virgin Islands.” Appellant’s
Br. at 7. It is true that the Virgin Islands legislature decriminalized the possession of an
ounce or less of marijuana. 19 V.I.C. § 607a(b) (2014). But marijuana and THC remain
Schedule I controlled substances under 21 U.S.C. § 812(c), Sch. I (c)(10), (17). Its partial
decriminalization in the Virgin Islands is therefore irrelevant to the determination of
whether, under the totality of the circumstances, the smell of marijuana gives rise to
probable cause to believe that the possession of marijuana in that instance is unlawful under
21 U.S.C. § 841. As we explained in United States v. Laville, 480 F.3d 187, 189 (3d Cir.
2007), “notwithstanding the validity of the arrest under state or local law, probable cause
[for purposes of the Fourth Amendment] exists when the totality of the circumstances
within an officer’s knowledge is sufficient to warrant a person of reasonable caution to
conclude that the person being arrested has committed or is committing an offense.”
                                             5